DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on April 20, 2022. Claims 1-6, 8, and 15 are amended. Examiner withdraws double patenting rejection as a Terminal Disclaimer was filed and approved on 06/16/2022.
Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed on 04/20/2022 regarding 35 USC 103(a) type rejections for claims 1-20 have been fully considered, and found persuasive. Therefore, previous 35 USC 103(a) type rejections are withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Gingher (Registration No. 45,755) on 06/15/2022.
The application has been amended as follows: 
Claim 1 (Currently amended) A method comprising:
receiving profile information for a network; 
determining a virtual network configuration based on at least an anti-affinity rule, a constraint and a number of sessions to be supported by a virtual network as configured by the virtual network configuration by selecting the virtual network configuration from a plurality of configurations based on the virtual network configuration supporting a higher number of the sessions compared to others of the plurality of configurations, wherein the constraint is associated with at least one of a network session or a hardware capacity of a hardware platform of the network, and wherein the anti-affinity rule requires that certain elements be assigned to separate hardware platforms of the network; and
configuring the virtual network based on the virtual network configuration, wherein the virtual network configuration assigns at least one instantiation of a virtual machine (VM) of a first VM type for at least one instantiation of a virtual network function (VNF) of a first VNF type to at least one server of the hardware platform.
Claim 2 (Currently amended) The method of claim 1, wherein determining the virtual network configuration comprises: identifying the plurality of configurations that satisfy the constraint.
Claim 3 (Currently amended) The method of claim 1, wherein determining the virtual network configuration is further based on the affinity rule.
Claims 4-7 (Previously presented) 
Claim 8 (Currently amended) A method comprising:
identifying a plurality of configurations of a virtual network that satisfies an anti-affinity rule associated with a virtual resource used to implement a session on a network and at least one constraint of the network, wherein a subset of the plurality of configurations comprises a first network configuration and a second network configuration, and wherein the anti-affinity rule requires that certain elements be assigned to separate hardware platforms of the network; 
determining that the first network configuration supports a greater number of sessions than the second network configuration; and
configuring the virtual network based on the first network configuration to support the greater number of the sessions, wherein the first network configuration assigns at least one instantiation of a virtual machine (VM) of a first VM type for at least one instantiation of a virtual network function (VNF) of a first VNF type to at least one server of a hardware platform of the network.
Claims 9-10 (Original)
Claim 11 (Canceled) 
Claim 12 (Currently amended) The method of claim 8, wherein the at least one constraint comprises:
a virtual computer processing unit (vCPU) allocation for the at least one server; 
at least one memory allocation for the at least one server; and 
at least one network connectivity allocation for the at least one server.
Claim 13 (Original)
Claim 14 (Currently amended) The method of claim 13, wherein an objective of the integer programming problem is to maximize a number of the sessions supported by the network.
Claim 15 (Currently amended) A system comprising:
an input/output communicatively coupled to a network;
a processor; and
memory storing instructions that cause the processor, when executing the instructions, to effectuate operations, the operations comprising:
identifying a plurality of configurations of the network that satisfies an anti-affinity rule associated with a virtual resource to be used to implement a network session on the network and at least one constraint of the network, wherein a subset of the configurations comprises a network configuration and a second network configuration, and wherein the anti-affinity rule requires that certain elements be assigned to separate hardware platforms of the network; 
determining that the network configuration supports a greater number of sessions than the second network configuration; and
configuring the network based on the network configuration to support the greater number of the sessions, wherein the network configuration assigns at least one instantiation of a virtual machine (VM) of a first VM type for at least one instantiation of a virtual network function (VNF) of a first VNF type to at least one server of a hardware platform of the network.
Claim 16 (Original) 
Claim 17 (Canceled) 
Claim 18 (Currently amended) The system of claim 15, wherein the at least one constraint comprises:
a virtual computer processing unit (vCPU) allocation for the at least one server; 
at least one memory allocation for the at least one server; and 
at least one network connectivity allocation for the at least one server.
Claims 19-20 (Original)
Claim 21 (New) The method of claim 1, wherein the constraint comprises:
a virtual computer processing unit (vCPU) allocation for the at least one server; 
at least one memory allocation for the at least one server; and 
at least one network connectivity allocation for the at least one server.
Claim 22 (New) The system of claim 15, wherein the virtual resource comprises the VNF.

REASONS FOR ALLOWANCE
Claims 1-10, 12-16, and 18-22 are allowed.
The prior art of record, Breitgand ‘492, and Bruun ‘111, fail to teach or fairly suggest, the limitation of determining a virtual network configuration based on at least an anti-affinity rule, a constraint and a number of sessions to be supported by a virtual network as configured by the virtual network configuration by selecting the virtual network configuration from a plurality of configurations based on the virtual network configuration supporting a higher number of the sessions compared to others of the plurality of configurations, wherein the constraint is associated with at least one of a network session or a hardware capacity of a hardware platform of the network, and wherein the anti-affinity rule requires that certain elements be assigned to separate hardware platforms of the network; and configuring the virtual network based on the virtual network configuration, wherein the virtual network configuration assigns at least one instantiation of a virtual machine (VM) of a first VM type for at least one instantiation of a virtual network function (VNF) of a first VNF type to at least one server of the hardware platform, in the specific manner and combinations recited in claims 1-2, and 4-9.  
After thoroughly reviewing the related prior art, the application has been deemed allowable because of determining a virtual network configuration based on at least an anti-affinity rule, a constraint and a number of sessions to be supported by a virtual network as configured by the virtual network configuration by selecting the virtual network configuration from a plurality of configurations based on the virtual network configuration supporting a higher number of the sessions compared to others of the plurality of configurations, wherein the constraint is associated with at least one of a network session or a hardware capacity of a hardware platform of the network, and wherein the anti-affinity rule requires that certain elements be assigned to separate hardware platforms of the network; and configuring the virtual network based on the virtual network configuration, wherein the virtual network configuration assigns at least one instantiation of a virtual machine (VM) of a first VM type for at least one instantiation of a virtual network function (VNF) of a first VNF type to at least one server of the hardware platform, as recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, the specified limitation or provided language for the specified limitations is not discloses by prior arts.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455